Mr. Justice del Toro
delivered the opinion of the court.
By a public instrument executed August 21, 1911, Marcos Reyes sold three rural properties to Clotilde E. Rosado for the sum .of $1,000. It was covenanted in the deed that if the vendor should return the amount of the purchase price together with the expenses of the contract within five years from the date of the deed, the purchaser or her representatives would execute a deed of reversion of the property to the said Marcos Reyes; but if said period should expire without his having exercised the right of redemption, the said instrument should acquire the character of an absolute and irrevocable deed of sale. It was also covenanted in the said deed that the properties were leased to the same vendor for $10 monthly and that if three consecutive monthly payments should become due and not be paid punctually, it would be *924considered that the total obligation was dne and the purchaser would have the right to apply for an entry in the registry of the corresponding marginal note of consummation of sale.
The deed was recorded in the registry of property. The purchaser applied to the registry for the consummation of the sale and on May 27, 1913, the registrar denied the same in the following decision:
‘‘ The entry of consummation of the sale applied for is denied' for the reason that it has not been proven that Yieente Lanza, the present owner of the right of redemption, has failed to make the monthly payments of rental agreed upon in the deed and a cautionary notice has been entered in the margin * *
From this decision of the registrar the present administrative appeal was taken.
It will be seen from the decision appealed from that the registry showed that the right of redemption had been transferred to another person. Therefore, to justify the registrar in entering the consummation of the sale, failure to comply with the conditions of the deed not only by the original vendor and lessee but also by the person who substituted him in his rights, should have been proven. The record does not show the terms in which the application for the consummation was made and to enable this court to reach an exact conclusion as to the question at issue the knowledge of said terms was essential. In view, then, of the circumstances of the case, we are of the opinion that the decision appealed from should be affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, Wolf and Aldrey concurred.